 
 
AMENDATORY AGREEMENT
 
AMENDATORY AGREEMENT (this “Amendatory Agreement”) is dated as of July 3, 2008
and made between:
 
(1)  
EAGLE BULK SHIPPING INC., a corporation incorporated in the Republic of the
Marshall Islands, as Borrower (the “Borrower”);

 
(2)  
THE SUBSIDIARIES of the Borrower party hereto as Guarantors (the “Guarantors”);

 
(3)  
THE BANKS AND FINANCIAL INSTITUTIONS party hereto as Lenders (the
“Lenders”);  and

 
(4)  
THE ROYAL BANK OF SCOTLAND plc as Mandated Lead Arranger, Bookrunner, Swap Bank,
Agent and Security Trustee.

 
PRELIMINARY STATEMENTS:
 
(A)
The Borrower, the Guarantors, the Lenders and The Royal Bank of Scotland plc
acting in the several capacities as Mandated Lead Arranger, Bookrunner, Swap
Bank, Agent and Security Trustee are parties to a Third Amended and Restated
Credit Agreement dated as of October 19, 2007 (the “Credit Agreement”) providing
for a secured reducing revolving credit facility in the original principal
amount of $1,600,000,000 for the purposes described therein.

 
(B)
The Parties have agreed to amend certain provisions of the Credit Agreement, in
each case as herein provided.

 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, it is agreed as follows:
 
1.
DEFINITIONS

 
Words and expressions defined in the Credit Agreement shall have the same
meaning when used in this Amendatory Agreement unless the context otherwise
requires.
 
2.
REPRESENTATIONS AND WARRANTIES

 
Each Obligor jointly and severally represents and warrants to each Finance Party
that:
 
(a)
All of the representations and warranties contained in Clause 18 of the Credit
Agreement are true and correct on and as of the date hereof as if made on and as
of the date hereof.

 
(b)
No Default has occurred and is continuing on the date hereof.

 
(c)
The obligations expressed to be assumed by it in this Amendatory Agreement are,
and, upon execution and delivery of this Amendatory Agreement and each of the
other documents contemplated hereby to which it is to be a party, the
obligations expressed to be assumed by it herein and in such other documents
will be, legal, valid, binding and enforceable obligations, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforceability of creditor’s rights generally.

 
 

--------------------------------------------------------------------------------


 
 
(d)
It has the power to enter into, perform and deliver, and has taken all necessary
action to authorize its entry into, performance and delivery of, this Amendatory
Agreement and the transactions contemplated by this Amendatory Agreement.

 
3.
AMENDMENTS TO CREDIT AGREEMENT

 
With effect from the date (the “Amendment Effectiveness Date”) on which each of
the conditions precedent set forth in Clause 4 of this Amendatory Agreement
shall have been satisfied:
 
3.01
The definition of “Commitment” in Clause 1.1 of the Credit Agreement is amended
to read in its entirety as follows:

 
 
“Commitment” means:

 

 
(a)  
in relation to the Original Lender, $1,600,000,000; and

 

 
(b)  
in relation to any other Lender, the amount of any Commitment transferred to it
under this Agreement,

 

  in each case, to the extent (i) modified to reflect its revised Commitment as
a result of any Incremental Commitment pursuant to Clause 2.3, and (ii) not
cancelled, reduced or transferred by it under this Agreement.

 
 
3.02
The definition of “Margin” in Clause 1.1 of the Credit Agreement is amended to
read in its entirety as follows:

 
 
“Margin”  means in relation to each Accounting Period (or relevant portion
thereof):

 
 
(a)
For the period commencing on the Amendment Effective Date until the second
anniversary of the Amendment Effective Date, ninety-five hundredths of one
percent (0.95%) per annum;  and

 
 
(b)
After the second anniversary of the Amendment Effective Date:

 
 
(i)
if the Advance Ratio for such Accounting Period is less than thirty-five percent
(35%), eighty hundredths of one percent (0.80%) per annum;

 
 
(ii)
if the Advance Ratio for such Accounting Period is equal to or greater than
thirty-five percent (35%) but less than sixty percent (60%), ninety-five
hundredths of one percent (0.95%) per annum; and

 
 
(iii)
if the Advance Ratio for such Accounting Period is equal to or greater than
sixty percent (60%), one and five hundredths of one percent (1.05%) per annum.

 
3.03
The definition of “Memorandum of Agreement” in Clause 1.1 of the Credit
Agreement is amended to read in its entirety as follows:

 
 
 
2

--------------------------------------------------------------------------------


 
“Memorandum of Agreement” means, in relation to an Additional Ship other than a
Newbuilding, a memorandum of agreement or other contract executed by, among
others, the registered and/or beneficial owner of such Ship, as seller, and the
Borrower and/or a Wholly-Owned Subsidiary of the Borrower, as buyer, providing
for the purchase or acquisition by the Borrower and/or such Subsidiary of the
registered and/or beneficial ownership of such Additional Ship, which contract
may include the purchase of more than one Additional Vessel en bloc or the
acquisition of beneficial ownership of one or more Additional Ship(s).
 
3.04
Clause 1.1 of the Credit Agreement is amended by inserting in the appropriate
alphabetical order the following new definitions:

 
“Amendment Effectiveness Date” has the meaning specified in the Amendatory
Agreement dated as of July 3, 2008 among the Parties.
 
“Incremental Commitment” shall mean, in relation to any Lender, any commitment
by such Lender pursuant to Clause 2.3, as agreed to by such Lender in the
respective Incremental Commitment Agreement; it being understood, however, that
on each date upon which an Incremental Commitment becomes effective, such
Incremental Commitment of such Lender shall be added to (and thereafter become a
part of) the Commitment of such Lender for all purposes of this Agreement as
contemplated by Clause 2.3.
 
“Incremental Commitment Agreement” shall mean an agreement substantially in the
form of Exhibit L executed pursuant to Clause 2.3.
 
“Incremental Commitment Date” shall have the meaning provided in Clause 2.3(b).
 
“Incremental Commitment Reduction Amount” shall mean, with respect to the
Incremental Commitments made pursuant to any Incremental Commitment Agreement,
an amount equal to (i) 46.875% of the sum of such Incremental Commitments,
divided by (ii) the number of Scheduled Commitment Reduction Dates remaining as
of the Incremental Commitment Date for such Incremental Commitment Agreement.
 
“Incremental Commitment Request Requirements” shall mean, with respect to any
request for an Incremental Commitment made pursuant to Clause 2.3, the
satisfaction of each of the following conditions on the date of such request:
(i) no Default then exists or would result therefrom, and (ii) all of the
representations and warranties contained herein and in the other Finance
Documents are true and correct in all material respects at such time (unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date).
 
“Incremental Commitment Requirements” shall mean, with respect to any provision
of an Incremental Commitment on any given Incremental Commitment Date, the
satisfaction of each of the following conditions on or prior to the effective
date of the respective Incremental Commitment Agreement:  (i) no Default then
exists or would result therefrom, (ii) all of the representations and warranties
contained
 
 
3

--------------------------------------------------------------------------------


 
 
herein and in the other Finance Documents are true and correct in all material
respects at such time (unless stated to relate to a specific earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date), (iii) the delivery by the Borrower
to the Agent of a certificate executed by an officer of the Borrower and
certifying as to compliance with preceding clauses (i) and (ii), (iv) the
delivery by the Borrower to the Agent of opinions, in form and substance
reasonably satisfactory to the Agent, from counsel to the Borrower and dated
such date, covering such of the matters set forth in the opinions of counsel
delivered to the Lender on or prior to the Effective Date pursuant to Clause 4.1
as may be reasonably requested by the Agent, and such other matters incident to
the transactions contemplated thereby as the Agent may reasonably request, (v)
the delivery by the Borrower to the Agent of such other officers’ certificates
and evidence of good standing as the Agent shall reasonably request, and (vi)
the completion by the Borrower of such other actions as the Agent may reasonably
request in connection with such Incremental Commitment.
 
“Initial Total Commitments” means the aggregate of Commitments excluding any
Incremental Commitments that become effective pursuant to Clause 2.3(b).
 
3.05
Section 2 of the Credit Agreement is amended by inserting the following new
Clause 2.3:

 
 
2.3
Incremental Commitments

 
 
(a)
So long as the Incremental Commitment Request Requirements are satisfied at the
time of the delivery of the request, the Borrower may, with the consent of, and
in coordination with, the Agent, request at any time and from time to time after
the Amendment Effective Date and prior to the date the Total Commitments have
been terminated, that the Lenders provide Incremental Commitments and, subject
to the applicable terms and conditions contained in this Agreement, make Loans
pursuant thereto; it being understood and agreed, however, that:

 
 
(i)
no Lender shall be obligated to provide an Incremental Commitment as a result of
any such request by the Borrower, and until such time, if any, as such Lender
has agreed in its sole discretion (such discretion to be exercised reasonably)
to provide an Incremental Commitment and executed and delivered to the Agent an
Incremental Commitment Agreement in respect thereof as provided in Clause
2.3(b), such Lender shall not be obligated to fund its participation in any Loan
in excess of its Commitment as in effect prior to giving effect to such
Incremental Commitment provided pursuant to Clause 2.3(b) below;

 
 
(ii)
no Lender may provide an Incremental Commitment without the consent of all other
Lenders;

 
 
(iii)
each provision of an Incremental Commitment on a given date pursuant to Clause
2.3(b) below shall be in a minimum aggregate amount (for all Lenders) of at
least $25,000,000 and in integral multiples of $25,000,000 in excess thereof;

 
 
4

--------------------------------------------------------------------------------


 
 
 
(iv)
the aggregate amount of all Incremental Commitments provided pursuant to Clause
2.3(b) below, shall not exceed $200,000,000;  and

 
 
(v)
all Loans made pursuant to Incremental Commitments (and all interest, fees and
other amounts payable thereon) shall be obligations under this Agreement and the
other applicable Finance Documents.

 
 
(b)
At the time of the provision of an Incremental Commitment pursuant to this
Clause 2.3, the Borrower, the Guarantors, the Lenders and the Agent shall
execute and deliver to the Agent an Incremental Commitment Agreement, with the
effectiveness of such Incremental Commitment to occur on the date (the
“Incremental Commitment Date”) set forth in such Incremental Commitment
Agreement, which date in any event shall be no earlier than the date on which
(w) all fees required to be paid in connection therewith at the time of such
effectiveness shall have been paid (including, without limitation, any agreed
upon up-front or arrangement fees owing to the Agent or any Affiliate thereof),
(x) all Incremental Commitment Requirements are satisfied, (y) all other
conditions set forth in this Clause 2.3(b) shall have been satisfied, and (z)
all other conditions precedent that may be set forth in such Incremental
Commitment Agreement shall have been satisfied.  The Agent shall promptly notify
each Lender as to the effectiveness of each Incremental Commitment Agreement,
and at such time, (i) the Commitments under, and for all purposes of, this
Agreement shall be increased by the aggregate amount of such Incremental
Commitments, and (ii) to the extent requested by any Lender, Notes will be
issued, at the Borrower’s expense, to such Lender.

 
3.06
Clause 3.2(a) of the Credit Agreement is amended to read in its entirety as
follows:

 
 
(a)
Where the Borrower wishes to borrow a Loan to finance the purchase price of a
ship by a Guarantor, the Borrower shall notify the Agent (i) the name of such
ship, (ii) the general description and deadweight tonnage (which shall be not
less than 25,000 deadweight tons unless such ship is to be purchased en bloc
with another ship of 25,000 deadweight tons or more acceptable to the Majority
Lenders), (iii) the age of such ship (which shall not be greater than twenty
years at the time of delivery to such Guarantor;  provided that at the time such
ship is accepted by the Majority Lenders under this Clause 3.2, no more than ten
percent of the Security Value of all Ships including such ship shall be
attributable to Ships in excess of ten years of age), (iv) the identity of the
current owner, (v) the identity of the Guarantor, (vi) the purchase price of
such ship paid or to be paid by such Guarantor, and (vii) such further
information as the Agent may require.

 
 

3.07  Clause 5.5(b) of the Credit Agreement is amended to read in its entirety
as follows:

          
 
(b)
Each Note shall (i) be executed by the Borrower, (ii) be payable to the order of
such Lender and be dated the Effective Date (or, in the case of Notes issued
after the Effective Date, be dated the date of issuance thereof), (iii) be in a
stated principal amount (together with the principal amount of any other

 
 
5

--------------------------------------------------------------------------------


 
 

    Note held by such Lender) equal to the Commitment of such Lender on the date
of issuance thereof, (iv) mature on the Termination Date, (v) bear interest as
provided in Clause 8 (Costs of Utilization), (vi) be subject to voluntary
prepayment and mandatory repayment as provided in Section 4 (Reduction,
Repayment, Prepayment and Cancellation) and (vii) be entitled to the benefits of
this Agreement and the other Finance Documents.

 
 

3.08 Section 6.1 of the Credit Agreement is amended to read in its entirety as
follows:

           
The Total Commitments (i) shall be reduced and cancelled on each Scheduled
Commitment Reduction Date (a) by an amount of $75,000,000 in respect of the
Initial Total Commitments, plus, (b) if any Incremental Commitments shall have
been made pursuant to an Incremental Commitment Agreement prior to such
Scheduled Commitment Reduction Date, an amount equal to the Incremental
Commitment Reduction Amount in respect of such Incremental Commitments, and (ii)
shall be reduced to zero and cancelled on the Termination Date.
 
 

3.09
Clause 11.1(a) of the Credit Agreement is amended to read in its entirety as
follows:

 
 
 
(a)
The Borrower shall pay to the Agent (for the account of each Lender) a fee
computed at the rate of three tenths of one percent (0.30%) per annum on that
Lender’s Available Commitment for the Availability Period.

 
3.10
Clause 5(e)(i) of Part II of Schedule 2 of the Credit Agreement is amended to
read in its entirety as follows:

 
 
(ii)
has been unconditionally delivered by the relevant seller or shipyard to the
Additional Guarantor (or if the relevant Memorandum of Agreement provides for
the acquisition of beneficial ownership of such Additional Ship, such beneficial
ownership has been conveyed to the Borrower or a Subsidiary of the Borrower) in
accordance with all the terms of the relevant Memorandum of Agreement or
Shipbuilding Contract, as the case may be, warranted free and clear of all
liens, and the relevant seller or shipyard has been paid in full under the terms
of the relevant Memorandum of Agreement or Shipbuilding Contract, as the case
may be;

 
3.11
Exhibit H (Form of Mortgage) to the Credit Agreement is hereby replaced by the
form of Exhibit H attached hereto.

 
3.12
Each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import, and each reference to the “Credit
Agreement” in any of the other Finance Documents, shall mean and refer to the
Credit Agreement as amended hereby.

 
4.
CONDITIONS PRECEDENT

 
The conditions precedent referred to in Clause 3 of this Amendatory Agreement
are that the Agent shall have received each of the following in form and
substance satisfactory to the Lender on or before July 10, 2008:
 
 
6

--------------------------------------------------------------------------------


 
 
(a)
A copy of a resolution of the board of directors or sole member, as appropriate,
of each Obligor:

 
 
(i)
approving the terms of, and the transactions contemplated by, this Amendatory
Agreement and resolving that it execute this Amendatory Agreement and any other
documents contemplated hereby to which it is or is to be a party;  and

 
 
(ii)
authorizing a specified person or persons to execute this Amendatory Agreement
and any other documents contemplated hereby to which it is or is to be a party;
and

 
(b)
A certificate of an officer of the Borrower, dated as of a current date (the
statements made in such certificate shall be true on and as of such date),
certifying as to (i) the absence of any amendments to the articles of
incorporation and by-laws, or certificate of formation and limited liability
company agreement of each Obligor previously certified to the Agent pursuant to
Clauses 4.1 or 4.2(a) of the Credit Agreement, (ii) the due incorporation or
formation, as the case may be, and good standing of each Obligor, as a
corporation or limited liability company formed under the laws of the Republic
of The Marshall Islands and the absence of any proceeding for the dissolution or
liquidation of such Obligor, (iii) that the representations and warranties of
each Obligor contained in this Amendatory Agreement are true and correct, and
(iv) the absence of any Default.

 
(c)
an amendment to the Mortgage relating to each Ship subject to a Mortgage as of
the date of this Amendatory Agreement, duly executed by the relevant Guarantor
to secure the Incremental Commitments contemplated hereby;

 
(d)
a Certificate of Ownership and Encumbrance issued by the Maritime Administrator
for the Marshall Islands (or other relevant authority) stating that each of the
Ships referred to in the preceding subclause (c) is owned by the relevant
Guarantor and that there is on record no Security (as such term is defined in
the Credit Agreement) on such Ship except the relevant Mortgage as amended in
accordance herewith;

 
(e)
a favorable opinion of Messrs. Seward & Kissel LLP, counsel for the Obligors, in
respect of this Amendatory Agreement, the Mortgage amendments referred to in the
preceding subclause (c), and as to such other matters as the Agent may
reasonably require;  and

 
(f)
payment to the Agent (for the account of the Lenders) of an amendment fee of
$1,600,000 (being one tenth of one percent (0.10%) of the Total Commitments as
of the date hereof).

 
5.
COSTS AND EXPENSES

 
The Borrower agrees that the provisions of Clause 16 (Costs and Expenses) of the
Credit Agreement shall apply to this Amendatory Agreement.
 
6.
COUNTERPARTS

 
This Amendatory Agreement may be executed in any number of counterparts, and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Amendatory Agreement.
 

7.  GOVERNING LAW

 
 
7

--------------------------------------------------------------------------------


          
 
THIS AMENDATORY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS APPLICABLE IN THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES).
 
This Agreement has been entered into as of the date stated at the beginning of
this Amendatory Agreement.
 
SIGNATORIES
 


 

 
BORROWER:
 
EAGLE BULK SHIPPING INC.
 
 
 
 
 
 
By:
/s/ Alan Ginsberg
 

   
Alan Ginsberg
   
Chief Financial Officer

 
 

 
8

--------------------------------------------------------------------------------


 

 

 
GUARANTORS:
 
CARDINAL SHIPPING LLC
CONDOR SHIPPING LLC
CRESTED EAGLE SHIPPING LLC
CROWNED EAGLE SHIPPING LLC
FALCON SHIPPING LLC
GOLDEN EAGLE SHIPPING LLC
GRIFFON SHIPPING LLC
HARRIER SHIPPING LLC
HAWK SHIPPING LLC
HERON SHIPPING LLC
IMPERIAL EAGLE SHIPPING LLC
JAEGER SHIPPING LLC
KESTREL SHIPPING LLC
KITE SHIPPING LLC
KITTIWAKE SHIPPING LLC
MERLIN SHIPPING LLC
OSPREY SHIPPING LLC
PEREGRINE SHIPPING LLC
SHRIKE SHIPPING LLC
SKUA SHIPPING LLC
SPARROW SHIPPING LLC
STELLAR EAGLE SHIPPING LLC
TERN SHIPPING LLC
PETREL SHIPPING LLC
PUFFIN SHIPPING LLC
RAPTOR SHIPPING LLC
ROADRUNNER SHIPPING LLC
SAKER SHIPPING LLC
SANDPIPER SHIPPING LLC
SNIPE SHIPPING LLC
SWIFT SHIPPING LLC
GOLDENEYE SHIPPING LLC
GOSHAWK SHIPPING LLC
FULMAR SHIPPING LLC
WREN SHIPPING LLC
By:  Eagle Bulk Shipping Inc.,
        as sole member
 
 
By:
/s/ Alan Ginsberg
 

   
Alan Ginsberg
   
Chief Financial Officer

 

 
9

--------------------------------------------------------------------------------



     
GUARANTORS:
 
AGALI SHIPPING S.A.
AVLONA SHIPPING S.A.
DELFINI SHIPPING S.A.
DROSATO SHIPPING S.A.
FOUNTANA SHIPPING S.A.
KAMPIA SHIPPING S.A.
KOFINA SHIPPING S.A.
MARMARO SHIPPING S.A.
MESTA SHIPPING S.A.
MYLOS SHIPPING S.A.
NAGOS SHIPPING S.A.
NENITA SHIPPING S.A.
OLYMPI SHIPPING S.A.
PELINEO SHIPPING S.A.
PYRGI SHIPPING S.A.
RAHI SHIPPING S.A.
SIRIKARI SHIPPING S.A.
SPILIA SHIPPING S.A.
 
 
 
 
 
By:
/s/ Alan Ginsberg
 

   
Alan Ginsberg
   
Chief Financial Officer
           

 
 
10

--------------------------------------------------------------------------------



 

 
LENDERS:
 
THE ROYAL BANK OF SCOTLAND PLC
 
 
 
By:
/s/ Colin Manchester    
Name:
 
Title:
 
 
WEST LB AG, LONDON BRANCH
 
 
 
By:
/s/ Simon Baker    
Name:
 
Title:
          By: /s/ Dimitris Gennadios     Name:   Title:      
 
BANK OF CHINA LIMITED, LONDON BRANCH
 
 
 
By:
/s/ Chang-Fei Li    
Name:
 
Title:
 
 
LLOYDS TSB BANK PLC
 
 
 
By:
/s/ David Sumner    
Name:
 
Title:
 
 
ALLIANCE & LEICESTER COMMERCIAL FINANCE PLC
 
 
 
By:
/s/ Mark McCarthy    
Name:
 
Title:
          By: /s/ Ian Lawrence     Name:   Title:







11

--------------------------------------------------------------------------------









 
 
CRÉDIT INDUSTRIEL ET COMMERCIAL, NEW YORK BRANCH
 
 
 
By:
/s/ Adrienn Molloy    
Name:
 
Title:
          By: /s/ Alex Aupoix     Name:   Title:  
 
SUMITOMO MITSUI BANKING CORPORATION
 
 
 
By:
/s/ Konstantinos Karabalis    
Name:
 
Title:
   

 
 
 
12

--------------------------------------------------------------------------------



 

 
ARRANGER, BOOKRUNNER, SWAP BANK, AGENT AND SECURITY TRUSTEE:
 
THE ROYAL BANK OF SCOTLAND PLC
 
 
 
By:
/s/ Colin Manchester    
Name:
 
Title:
   



 
 
13
 
 
 